DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claims 41 and 49, Applicant has amended these claims to incorporate convex mirrors in areas of curvature of the conformal coating. Applicant did not describe any convex mirrors formed in a conformal coating in the Application as originally filed. To the contrary, Applicant discloses conformal coatings (such as seen in Fig. 12B of the submitted drawings) to be distinct from the convex mirrors which are formed directly on the substrate (Fig. 12C) without an intervening conformal coating. Specifically, Applicant disclosed that the convex mirror are formed by a metallization of the substrate.
Claims 42, 46-48, 50, and 51 depend from either claim 41 or 49 and are, therefore, also rejected.
Claims 41, 42, and 46-51 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 41 and 49, Applicant has amended these claims to incorporate convex mirrors in areas of curvature of the conformal coating and that the OLED (or organic emissive stack) conforms to both the conformal coating and the convex mirrors. It is unclear to one having ordinary skill in the art the art how to create such a device as the convex mirror fills and planarizes the shape in the underlying surface and, as such, any OLED or emissive stack formed on top of the mirror will not conform to the non-planar features.
Regarding claim 49, Applicant has amended these claims to incorporate convex mirrors in areas of curvature of the conformal coating and that the OLED (or organic emissive stack) conforms to both the conformal coating and the convex mirrors. It is unclear to one having ordinary skill in the art the art how to create such a device as the convex mirror fills and planarizes the shape in the underlying surface and, as such, any OLED or emissive stack formed on top of the mirror will not conform to the non-planar features.
Claims 42, 46-48, 50, and 51 depend from either claim 41 or 49 and are, therefore, also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 42, 46-48, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, Applicant has amended the claim to include a method step (“forming convex mirrors”) although the claim is drawn to a device, not a method. One having ordinary skill in the art would be uncertain as to the metes and bounds of the claim in the current form.
Further regarding claim 41, Applicant claims “convex mirrors of the first surface and the second topographical features of the second surface” which renders the claim indefinite as the first surface, as claimed, cannot have the convex mirrors as the conformal coating is disposed therebetween.
Claims 42, 46-48, and 51 depend from claim 41 and are, therefore, also rejected.
Response to Arguments
Applicant’s arguments with respect to claim(s) 42, 46-48, 50, and 51  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893